SMSA Humble Acquisition Corp. Argyle, Texas76226 (972) 233-0300 (telephone) (940) 455-7337 (fax) October 18, 2010 Mr. John Reynolds Assistant Director United States Securities and Exchange Commission Judiciary Plaza treet, N.W. Washington, DC 20549 Re: SMSA Humble Acquisition Corp. Registration Statement on Form 10 Filed August 27, 2010 File No. 0-54095 Dear Mr. Reynolds: SMSA Humble Acquisition Corp. (the “Company”), hereby requests the withdrawal of its Registration Statement on Form 10, SEC File No. 0-54095.If the Staff has any questions or comments, please call our legal counsel, Richard B. Goodner at 214-587-0653. Yours very truly, /s/ Timothy P. Halter Timothy P. Halter President, Chief Executive Officer and Chief Financial Officer
